Citation Nr: 1744699	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 70 percent for a mood disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes to the Board of Veterans Appeals (Board) on appeal from December 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously before the Board in June 2015 at which time the Board remanded the case to the RO in order to schedule him for a Board hearing pursuant to his hearing request.  He was thereafter scheduled to testify at a Board video conference hearing in October 2016, but he withdrew his hearing request in October 2016.  


FINDINGS OF FACT

1.  At no time since the effective date of the grant of service connection for bilateral hearing loss has the numeric designations of the Veteran's hearing impairment satisfied the schedular requirements for a compensable hearing loss. 

2.  Symptoms of the Veteran's mood disorder have not approximated total occupational and social impairment at any point during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met at any point during the duration of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 70 percent for mood disorder have not been met at any point during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

I.  General Rating Provisions

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Compensable Rating for Bilateral Hearing Loss

Pertinent Criteria

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2016).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2016).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85 (b) (2016). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85 (e) (2016).

If the puretone threshold in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86 (a) (2016).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b) (2016).

The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Facts and Discussion

It should be noted at the outset that the Veteran was scheduled to attend a VA audiological examination in May 2013, which he did not report to.  This was scheduled, at least in part, due to the Veteran's assertions on his January 2012 Notice of Disagreement that his hearing loss had worsened.  As he has not provided good cause for not reporting to the examination, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655.

VA audiology examination findings in August 2011 reveal that the pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 35, 40, 70 and 70 decibels in the right ear and 35, 70, 70 and 75 decibels in the left ear.  The average puretone threshold in the right ear was 54 decibels and the left ear was 63 decibels.  Maryland CNC speech recognition scores were 90 percent in the right ear and 90 percent in the left ear.  Under Table VI, these audiological findings correspond to a level II hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.

Findings at a June 2012 VA audiology examination reveal pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 35, 35, 70 and 75 decibels in the right ear and 20, 60, 65 and 70 decibels in the left ear.  The average puretone threshold in the right ear was 54 decibels and the left ear was 54 decibels.  Maryland CNC speech recognition scores were 96 percent in the right ear and 84 percent in the left ear. Under Table VI, these audiological findings correspond to a level I hearing in the right ear and level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2016). Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.

Consideration has also been given to section 4.86 for exceptional patterns of hearing impairment, but such exceptional patterns of hearing impairment are not shown in this case. 

As noted above, the schedular ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII. See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion.  The evidence, as it stands, indicates that the Veteran's service-connected bilateral hearing loss warrants no more than a 0 percent evaluation throughout the appeal period.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss.  In terms of daily life, the VA examination reports specifically address the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  These reports show that he has difficulty hearing conversation and cannot hear background noise.  Such effects, while impairing, do not take the Veteran's case outside the norm as to warrant consideration of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).  The symptoms of this disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-6 (2008).




III.  Rating in Excess of 70 Percent for Mood Disorder

Pertinent Criteria

Under the General Rating for Mental Disorders, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  These provisions apply to cases received by or pending before the AOJ on or after August 4, 2014.  This claim was certified to the Board in February 2015, thus the revised regulation applies.  Nevertheless, as the record contains evidence, including Global Assessment of Functioning (GAF) scores, gathered pursuant to the DSM-IV, the Board will consider that evidence to the extent that it is relevant.  

According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability under DSM-IV.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).


Facts and Discussion

It should be noted at the outset that the Veteran's claims file shows that he was scheduled to attend a VA psychiatric examination in May 2013, which he did not report to.  Accordingly, in the absence of a showing of good cause for not reporting to the examination, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655.

While there is no dispute that the Veteran's mood disorder causes social and occupational impairment, the Board finds that the evidence of record, lay and medical, does not reflect total occupational and social impairment due to symptoms of such a frequency, degree, and severity as described for a 100 percent evaluation for mood disorder or equivalent symptoms.  This includes based on a review of the relevant treatment records associated with this claim during the appeals period.

The Veteran's symptoms at a February 2012 VA examination included anxiety, suspiciousness, chronic sleep impairment, and difficulty in maintaining and establishing effective work and social relationships.  They were specifically noted to not include gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  Also, the Veteran was assigned a GAF score of 60 which is reflective of moderate symptoms which more closely approximates the criteria for a 70 percent rating than a total rating.  Moreover, the examiner assessed the Veteran as meeting the criteria for a 70 percent rating; that is, he assessed him as having deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Board finds that the Veteran's overall psychiatric presentation is not of a severity as described for a 100 percent rating nor has he demonstrated the symptoms listed under Code 9411 for a 100 percent rating.  Accordingly, his claim for a higher rating to 100 percent must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is denied.

A rating in excess of 70 percent for mood disorder is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


